Atkinson, J.
Where from an inspection of a bill of exceptions it appears
that an acknowledgment of service was written in a space located between two of several exhibits attached to such bill, this acknowledgment-having above it the words, “marked and exhibited P,” being signed by counsel for defendant in error, and purporting to be an acknowledgment of service of “the foregoing bill of exceptions,” and of the judge’s certificate thereto, this certificate, however, following the acknowledgment, and such acknowledgment being specified in a preceding portion of the bill of exceptions itself as ‘ ‘ acknowledgment of service by counsel marked and exhibited P,” the writ of error will be dismissed. If the acknowledgment was written in the bill of exceptions before it was certified, as some of the above recited facts would indicate, it could not relate to the bill in a completed condition, and was therefore ineffectual as an acknowledgment of service. If, however, the acknowledgment was inserted in the bill of exceptions after the judge’s certificate had been signed, the accompanying reference to and specification of it as an exhibit, even though made innocently, were unauthorized additions, and rendered the entire instrument a nullity, counsel having no authority to change in any manner, nor to insert in a bill of exceptions any statement of fact after the same has been certified by the judge.

Writ of error dismissed.


All the Justices concurring.